DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 15, line 1; “the method as claimed in claim 14” should be changed to -- the method as claimed in claim 13--. 
	Claim 16, line 1; “the method as claimed in claim 14” should be changed to -- the method as claimed in claim 13--. 

Allowable Subject Matter
Claims 1-5, 7-13, 15-19 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, a method for detecting a state of holding a steering wheel, comprising: obtaining a detection result by detecting a video stream collected from a target vehicle; acquiring an associated state of first Region of Interest (ROI) information and second ROI information carried in the detection result in a two-dimensional plane, wherein the first ROI information is ROI information about the steering wheel of the target vehicle, and the second ROI information is ROI information about a hand of a driver driving the target vehicle; acquiring depth information of the first ROI information carried in the detection result and depth information of the second ROI information carried in the detection result, and determining a depth state of the first ROI information and the second ROI information, wherein the depth state of the first ROI information and the second ROI information is used to indicate whether a depth range of the first ROI information and a depth range of the second ROI information is consistent; determining a current state between the hand of the driver and the steering wheel of the target vehicle according to the associated state and the depth state, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        04/22/2022